DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered.
 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The word “mechanism” in the phrase “position mechanism” is a generic placeholder that invokes a 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is a stepper motor as described in para. [0029]. Therefore, the limitation is being interpreted as requiring a stepper motor or its equivalent.


Allowable Subject Matter
Claims 1-17, 19, 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Perkins discloses: an X-ray source configured to direct X-rays along an X-ray path that passes through the center point to an X-ray imager (para. [0010]-[0011] L7-end); the X-ray imager (fig.1 item 44), which is positioned at a fixed imaging distance along the X-ray path from the X-ray source and is configured to generate an X-ray image from the X-rays; and a first collimator (fig.1 item 22) configured with a first opening, and a first compensating filter (para. [0021]), and a positioning mechanism that is configured to: position the first collimator in the X-ray path at a first fixed distance along the X-ray path from the X-ray source the first opening defines a width of a first imaging field (para. [0020]); and the first compensating filter in the first imaging field at a second fixed distance along the X-ray path from the first collimator so that a photon flux of X-rays on the X-ray imager is more balanced than when the first compensating filter is not positioned in the first imaging field at the second fixed distance from the first collimator (para. [0021] L1-6, [0031] L9-14, [0033] L1-4). Perkins is silent about: an X-ray source configured to direct X-rays along an X-ray path that passes through the center point of rotation to an X-ray imager, a first combined filter-collimator assembly, the first collimator and the first filter are fixed in position relative to each other and the first opening is formed by two blades that opposes each other. Heid discloses: an X-ray source configured to direct X-rays along an X-ray path that passes through the center point of rotation to an X-ray imager (para. [0034] the beam is directed at the isocenter). The prior arts fail to teach, disclose, suggest or make obvious: a first combined filter-collimator assembly, the first collimator and the first filter are fixed in position relative to each other and the first opening is formed by two blades that opposes each other and are fixed in position relative to each other.
Regarding independent claim 22, the claim contains the same substantive limitations as independent claim 1, the claim is therefore allowed on the basis as independent 1.
Claims 2-17, 19, 23-26 are allowed on the same basis as independent claims 1 & 22 for dependency reasons.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884